In re: Althea Hamilton applying for writ of mandamus.
Granted. See order.
ORDER
’ Considering the petition of relator in the above numbered and entitled cause.
It is ordered that an alternative writ of mandamus issue herein, directing the respondent Judge to comply with the demand of petitioner, or show cause to the contrary, on the 13th day of November, 1964, at 11 o’clock why the relief sought should not be granted.
Granted at New Orleans, Louisiana, this 8th day of October, 1964.
FRANK W. SUMMERS,' Associate Justice.